Citation Nr: 1331647	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  07-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1975 to October 1978 and from August 1979 to March 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's petition to reopen claims of service connection for PTSD and for schizophrenia.  In his February 2007 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing.  Such a hearing was scheduled for July 10, 2013; the Veteran failed to report.

As an initial matter, the Board notes that the Veteran's initial claim seeking service connection for a psychitric disability sought service connection for "NP condition, depression, PTSD".  The August 1999 rating decision that decided that claim formally addressed the entity of PTSD (but also discussed schizophrenia, and the letter notifying the Veteran of the decision advised him that service connection was denied for both PTSD and schizophrenia).  The adjudication by the RO of the instant claim to reopen was limited to these two diagnoses.  However, in light of the apparently broader scope of the earlier claim, because other diagnoses are shown in the record, and in light of intervening case law (See Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the Board finds it more appropriate to address the instant claim to reopen as encompassing any/all psychiatric disability, however diagnosed.  

The issue of service connection for a variously diagnosed psychiatric disability on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 1998 rating decision (with no pertinent evidence submitted within a year thereafter) (which addressed a claim of service connection for "NP condition, depression, PTSD" denied service connection PTSD and schizophrenia, based essentially on findings that a psychiatric disability was not manifested in service, a psychosis was not manifested within one year following the Veteran's separation from service, and that a psychiatric disability was not shown to otherwise be related to service.

2.  Evidence received since the March 1998 rating decision includes new evidence (presumed credible) that suggests that the Veteran's current diagnosis of PTSD may be etiologically linked to his military service; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision grants in full that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

An August 1998 rating decision denied the Veteran's claim of service connection for "NP condition, depression, PTSD" specifically addressing the diagnoses of PTSD and schizophrenia.   In March 1999, the Veteran filed a notice of disagreement (NOD) with the August 1998 rating decision, specifically expressing disagreement with denials of service connection for various physical disabilities, and indicating that he desired to "withdraw" the PTSD issue from appeal.  In an October 2000 decision, the Board found that the March 1999 communication from the Veteran did not withdraw the issue of service connection for schizophrenia, and ordered issuance of a "a statement of the case on the issue of entitlement to service connection for schizophrenia."  In November 2000, the RO issued an SOC in the matter of service connection for schizophrenia.  The Veteran did not thereafter submit a substantive appeal, and all aspects of the August 1998 rating decision denying service connection for a psychiatric disability are final.  38 U.S.C.A. § 7105.

The August 1998 RO rating decision that denied the psychiatric service-connection claims found (1) "The evidence available for review does not establish that a stressful experience occurred" during service, (2) "Service medical records are negative for treatment for or diagnosis of a psychiatric condition," (3) "The veteran's DD214 does not indicate that he received any medals denoting combat involvement which would be sufficient evidence of an inservice stressor," and (4) "there is no evidence showing schizophrenia, paranoid type, or recently diagnosed PTSD, related to veteran's service...."  The August 1998 RO rating decision noted that the evidence "shows a diagnosis of PTSD.  However, the diagnosis was unsubstantiated by findings on examinations."  It appears that the basis of the August 1998 denial was that there was no showing of onset of a psychiatric disability during service; no evidence of a psychosis within a year after the Veteran's  separation from service; and no showing of a nexus between any current psychiatric disability and the Veteran's service.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record, to include in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
The evidence of record at the time of the August 1998 rating decision included: the Veteran's statements concerning current disability, the Veteran's available service treatment records (STRs), VA medical reports from November and December 1996 showing treatment and an Axis I psychiatric diagnosis indicating "Schizophrenia - paranoid, chronic with acute exacerbation," and a January 1997 VA examination report showing Axis I psychiatric diagnoses of "PTSD" and "PSYCHOSIS NOS."  The STRs contained no suggestion of in-service onset or manifestations of psychiatric disability, and the post-service evidence did not present evidence linking the Veteran's psychiatric diagnoses to his military service (aside from his statements that he received psychiatric care during service).

A substantial quantity of new evidence has been received since the August 1998 RO rating decision.  The Board notes that some of the Veteran's service personnel records appear to have been added to the claims file after August 1998.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim de novo.  38 C.F.R. § 3.156(c)(1)(i).  The Board has considered this provision in this case, but finds that the service personnel records are not relevant new evidence as to this issue.  The service personnel records do not mention psychiatric symptoms.  The Veteran has made no contention regarding the service personnel records or 38 C.F.R. § 3.156(c)(1)(i).  

The pertinent new evidence received since the August 1998 RO rating decision includes a number of lay statements and testimony, as well as new medical records.  The Veteran's testimony, particularly in his substantial May 2005 description of alleged in-service stressor events, newly identifies experiences during service which may potentially be considered the basis of a nexus between the Veteran's diagnosis of PTSD and his military service.  Amongst other accounts, the Veteran's May 2005 statement describes the Veteran's recollections of being physically threatened by fellow soldiers to the point of fearing for his life, describes recalling "our convoy being shot at" as an event causing trauma and "reoccurring nightmares," describes an episode in which he was lost in Iraq and driving around "all night" with "no friendly forces around," and the Veteran mentions the death of a fellow serviceman and the fear of being killed in an attack while in Iraq.  Assuming the credibility of this testimony (as required), it appears that the information is both new and relates to unestablished facts pertinent to potentially establishing the nexus element of the PTSD service connection claim.  

The Board finds that evidence received since the August 1998 rating decision is new and material because it was not before agency decision-makers at that time, and directly addresses unestablished facts necessary to substantiate the Veteran's claim of service connection for a psychiatric disability.  Specifically, as pertinent here, the claim was denied in August 1998 because the evidence of record did not show a qualifying link between the Veteran's military service and a psychiatric disability.  Evidence received since the August 1998 rating decision suggests a basis for finding that the Veteran's PTSD may be etiologically linked to alleged stressor events during service.  Taken at face value, as is required when determining solely whether to reopen a previously denied claim, this additional evidence is competent evidence that relates to the matter of whether the Veteran's claimed disability may be linked to his military service, and raises a reasonable possibility of substantiating his claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) ( Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Thus, the additional evidence received is new and material, and the claim of service connection for a psychiatric disability may be reopened.  De novo review of the matter is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a psychiatric disability is granted.



REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claim on appeal.  

The new evidence received includes a May 2005 written statement referencing a number of alleged in-service stressor events including descriptions that feature personal assault, fear of hostile military activity, and at least one description involving being fired upon in a combat zone.  The Board finds that appropriate steps must be taken to assist the Veteran, including to verify the claimed stressor events.

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).

The Veteran's May 2005 statement suggests that he was subjected to a personal assault during service and that he had some difficulties with his superiors during service.

38 C.F.R. § 3.304(f)(5) provides that in claims seeking service connection for PTSD based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also M21-1MR IV.ii.1.D.14 and 15.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file and take any appropriate action necessary to ensure that the Veteran has been provided all applicable VCAA notice in this case, including notice regarding the information and evidence that is necessary to substantiate a claim of service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).

2.  The RO should undertake any further development action indicated for verification of the Veteran's alleged stressor events in service (in particular, with attention to the several stressor events discussed in the Veteran's May 2005 written statement).  This development should include obtaining any service personnel records which may serve to corroborate the Veteran's May 2005 statements suggesting that he received poor evaluations leading to his separation from the Army.  The Veteran must assist in this matter by providing any further identifying information necessary.  The RO should then make a formal determination regarding the alleged stressors and the RO should also make a finding regarding whether the Veteran's service was such that he could have been placed in fear of hostile action circumstances.  The RO should address any credibility issues raised by the record.

3.  The RO should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine whether he has an acquired psychiatric disorder (to specifically include PTSD) that is related to his service.  If the RO determines that an alleged stressor event is corroborated by credible evidence, the examiner should be advised of such stressor event (and which, if any, are not are not corroborated).  If the RO determines that the Veteran's service was such that he could have been placed in fear of hostile action circumstances, the examiner should be advised of this also.  The examiner must review the Veteran's claims file in conjunction with the examination.

Following examination of the Veteran and review of his pertinent medical history, the examiner should:

(a) Please identify (by medical diagnosis) each psychiatric disability entity found; please address each psychiatric diagnosis previously presented in the record (including PTSD, schizophrenia, and major depressive disorder).  Specifically, indicate whether or not the Veteran meets the criteria for a diagnosis of PTSD based on either (i) a verified stressor event, or (ii) fear of hostile military or terrorist action.  If PTSD is diagnosed, the examiner must identify the stressor event and symptoms which support such diagnosis.  If PTSD is not diagnosed, please explain the criteria for such diagnosis found lacking.

(b) If the RO determines that  there is credible corroborating evidence of a personal assault stressor or any other stressor event in service, please indicate whether or not the Veteran has PTSD based on such stressor event.  The explanation of rationale in this matter must identify the stressor on which the diagnosis is based, address sufficiency of the stressor to support the diagnosis, and outline the symptoms that support the diagnosis.

The examiner should specifically opine whether there is evidence in the record of action or behavioral changes that an alleged assault in service occurred?  The examiner should state whether opinions offered are based on history furnished by the Veteran or based on contemporaneous data in the record.

(c) As to each psychiatric disability entity found, opine whether such is at least as likely as not (50 % or better probability) related to the Veteran's service.

The examiner must explain the rationale for all opinions.

4.  The RO should then review the record and readjudicate the claim de novo.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


